DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16th, 2020 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 4-7, filed November 16th, 2020, with respect to claim 6 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Specifically, the art as currently constituted fails to teach the recited “gap” at the peripheral surface.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 6 has been amended to recite the limitation “an inner peripheral heat shielding portion which is provided between the plate portion of the back plate and an end surface of the bearing housing which faces the plate portion with a gap”. The claim is considered indefinite because the recitation of “with a gap” is not clear what this means. It’s unclear what structure is facing “a gap”, or where if another part of the structure includes “a gap”. The specification includes details such as “the inner peripheral heat shielding portion” (as represented by “52”) is placed within the gap between the plate portion (41) and bearing housing surface (16s). As the claim recites the inner peripheral heat shielding portion in the context of “a gap”, the claim is being interpreted such that the inner peripheral heat shielding portion is positioned within this gap, and that the gap is defined as between the plate portion and the bearing housing surface facing the plate portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP S59-032131, hereinafter referenced as ‘131 in view of Webb (US 4198192), and further in view of Fraser (US 20150049967). 
Regarding claim 6;
‘131 discloses a turbocharger comprising: a rotating shaft (3) which extends along an axis; a turbine wheel (1) which is provided on a first end portion side of the rotating shaft; a further enhance the heat insulating effect” and “Alternatively, the annular member 15 may be made of a ceramic material or the like.” 
While ‘131 teaches the utilization of heat inhabitation from respective parts of the turbine housing to the bearing housing through the utilization of a heat shield with a ceramic plate outer peripheral heat shielding portion, ‘131 fails to explicitly teach the material of the “back plate” portion and turbine housing. ‘131 further fails to teach an inner peripheral heat shielding portion which is provided between the plate portion of the back plate and an end surface of the bearing housing which faces the plate portion with a gap.
Webb teaches a turbocharger with a turbine wheel (18) enclosed in a turbine housing (14) with a bearing housing (28) attached. A back plate portion (32) of the heat shield is positioned adjacent to the turbine wheel, and an inner peripheral heat shielding portion (34) is positioned within a gap (Figure 2; gap 42). The inner peripheral heat shielding portion is positioned between the plate portion of the back plate and an end surface of the bearing housing (28). The inner peripheral heat shielding portion is formed of a heat resistant material (Col. 3, Lines 1-23). Fraser teaches a turbocharger with a turbine housing (14) and a heat shield (46), and further teaches “The heat shield (46') can be made of any suitable material. For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of ‘131 by providing an inner peripheral heat shielding portion which is provided between the plate portion of the back plate and an end surface of the bearing housing which faces the plate portion with a gap as taught by Webb for the purposes of reducing the heat transfer to the bearing housing.
Because ‘131 discloses a turbocharger with the outer peripheral portion is constructed of ceramic material, and that it has further enhance the heat insulating effect in comparison with the embodiment without material “15” (which is heat insulation/protection between the turbine and bearing housings), and because Fraser teaches the bearing housing is made of aluminum with a metallic heat shield plate portion and a turbine housing material capable of being exposed to 700-1050 degrees C, and because Webb teaches that the inner peripheral heat shielding portion is constructed of a material that is heat resistant and designed to reduce heat to the bearing housing, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the turbine housing, back plate, and inner peripheral heat shielding portion of ‘131 to be constructed of materials typically utilized for heat shields and turbine housings as taught by Fraser and Webb in order to capably exhaust the gas through the turbine wheel and to reduce the heat transfer to the bearing and shaft area. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. 
	Regarding claim 7;
‘131’ in view of Webb and Fraser teaches the turbocharger according to claim 6 above. ‘131 further discloses a spacer (16) which is interposed between the bearing housing and turbine housing, the spacer includes a heat shielding portion holder (the spacer 16 sandwiches the heat shielding portion, functioning as a heat shielding portion holder as it “holds” the heat shielding portion). The heat shielding portion is held at intervals in circumferential direction (both are annular).
‘131 fails to teach the heat shielding portion as a plurality of plate outer peripheral heat shielding portions.
Fraser teaches a back plate (46) for a turbocharger, the blade plate including a radially outward flange portion (44) and a plate outer peripheral heat shielding portion (70) that is provided between the bearing housing (22) and the turbine housing (14). The heat shielding portion is formed of a material having a thermal conductivity lower than the turbine housing and back plate, providing for a higher heat resistance. The heat shielding portion can be formed of a singular annular piece, or circumferential segments (Paragraph 24).
Because ‘131 discloses a turbocharger with a heat shield and a respective plate outer peripheral heat shielding portion that is annular, and because Fraser teaches such plate outer peripheral heat shielding portions can be constructed as annular as a single piece or as segmented in the circumferential direction, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP S59-032131, hereinafter referenced as ‘131 in view of Webb (US 4198192) and Fraser (US 20150049967), and further in view of JP 58-025630, hereinafter referenced as ‘630.
‘131 in view of Webb and Fraser teaches the turbocharger according to claim 6 above.
‘131 fails to teach a plurality of openings formed on the outer peripheral end portion of the back plate at intervals in a circumferential direction.
‘630 teaches a turbocharger with a back plate (11) and a radially outer flange (16) placed between the turbine housing (1) and the bearing housing (6). A plate outer peripheral heat shielding portion (15) is provided to reduce heat transfer. The outer peripheral end (16) further teaches a plurality of openings formed on the outer peripheral end portion of the back plate at intervals in the circumferential direction (the openings formed between the flanges 20, see Figure 6). Heat transfer is prevented by reducing the area of contact because the conduction of heat is proportional to the contact area.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer peripheral portion of the back plate of ‘131 such that it includes a plurality of openings formed at internals in the circumferential direction as taught by ‘630 for the purposes of reducing heat transfer through the reduction in area contact.



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP S59-032131, hereinafter referenced as ‘131 in view of Bucking (US 9212700), and further in view of Fraser (US 20150049967). 
Regarding claim 6;
‘131 discloses a turbocharger comprising: a rotating shaft (3) which extends along an axis; a turbine wheel (1) which is provided on a first end portion side of the rotating shaft; a compressor wheel (2) which is provided on a second end portion side of the rotating shaft; a bearing housing (6) which rotatably supports the rotating shaft; a turbine housing (4) which covers the turbine wheel; a back plate (13) which includes a plate portion (13) which is provided between the bearing housing and the turbine wheel and an outer peripheral end portion (13b) which is formed radially outside the plate portion and is supported to be interposed between the bearing housing and the turbine housing (Figure 3); and a plate outer peripheral heat shielding portion (15) which is provided between the outer peripheral end portion of the back plate. ‘131 further discloses “FIG. 3 shows another embodiment in which heat insulating means is provided in the heat transfer path to further enhance the heat insulating effect” and “Alternatively, the annular member 15 may be made of a ceramic material or the like.” 
While ‘131 teaches the utilization of heat inhabitation from respective parts of the turbine housing to the bearing housing through the utilization of a heat shield with a ceramic plate outer peripheral heat shielding portion, ‘131 fails to explicitly teach the material of the “back plate” portion and turbine housing. ‘131 further fails to teach an inner peripheral heat shielding portion which is provided between the plate portion of the back plate and an end surface of the bearing housing which faces the plate portion with a gap.
Bucking teaches a turbocharger (Figure 1) with a back plate portion of a heat shield (72), a bearing housing (60) surface that faces the plate portion with a gap therebetween. An inner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of ‘131 by providing an inner peripheral heat shielding portion which is provided between the plate portion of the back plate and an end surface of the bearing housing which faces the plate portion with a gap as taught by Bucking for the purposes of reducing the heat transfer to the bearing housing.
Because ‘131 discloses a turbocharger with the outer peripheral portion is constructed of ceramic material, and that it has further enhance the heat insulating effect in comparison with the embodiment without material “15” (which is heat insulation/protection between the turbine and bearing housings), and because Fraser teaches the bearing housing is made of aluminum with a metallic heat shield plate portion and a turbine housing material capable of being exposed to 700-1050 degrees C, and because Bucking teaches that the inner peripheral heat shielding portion is constructed of a such that it is designed to reduce heat to the bearing housing, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the turbine housing, back plate, and inner peripheral heat shielding portion of ‘131 to be constructed of materials typically utilized for heat shields and turbine housings as taught by Fraser in order to capably exhaust the 
	Regarding claim 7;
‘131’ in view of Bucking and Fraser teaches the turbocharger according to claim 6 above. ‘131 further discloses a spacer (16) which is interposed between the bearing housing and turbine housing, the spacer includes a heat shielding portion holder (the spacer 16 sandwiches the heat shielding portion, functioning as a heat shielding portion holder as it “holds” the heat shielding portion). The heat shielding portion is held at intervals in circumferential direction (both are annular).
‘131 fails to teach the heat shielding portion as a plurality of plate outer peripheral heat shielding portions.
Fraser teaches a back plate (46) for a turbocharger, the blade plate including a radially outward flange portion (44) and a plate outer peripheral heat shielding portion (70) that is provided between the bearing housing (22) and the turbine housing (14). The heat shielding portion is formed of a material having a thermal conductivity lower than the turbine housing and back plate, providing for a higher heat resistance. The heat shielding portion can be formed of a singular annular piece, or circumferential segments (Paragraph 24).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP S59-032131, hereinafter referenced as ‘131 in view of Bucking (US 9212700) and Fraser (US 20150049967), and further in view of JP 58-025630, hereinafter referenced as ‘630.
‘131 in view of Bucking and Fraser teaches the turbocharger according to claim 6 above.
‘131 fails to teach a plurality of openings formed on the outer peripheral end portion of the back plate at intervals in a circumferential direction.
‘630 teaches a turbocharger with a back plate (11) and a radially outer flange (16) placed between the turbine housing (1) and the bearing housing (6). A plate outer peripheral heat shielding portion (15) is provided to reduce heat transfer. The outer peripheral end (16) further teaches a plurality of openings formed on the outer peripheral end portion of the back plate at intervals in the circumferential direction (the openings formed between the flanges 20, see Figure 6). Heat transfer is prevented by reducing the area of contact because the conduction of heat is proportional to the contact area.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer peripheral portion of the back plate of ‘131 such that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN D SEABE/Primary Examiner, Art Unit 3745